279 S.C. 561 (1983)
309 S.E.2d 578
Richard H. FRIEDBERG, W.A. Moncrief, and W.A. Moncrief, Jr., Appellants,
v.
Charlotte Barker GOUDEAU; George C. Barker and Anna Mae Barker; George Croft Barker, Jr.; Theo Bunch; Estate of T.L. Grady; George Alexander Harris; James Franklin Harris; Evelyn Hope Liebke; Robert H. Harwood; Zenobia Frith Harwood; Frithland Plantation, Inc.; Estate of Ann Nelson Hendry; Margaret C. Askew, Executrix; Jean Barker Boyd; Charlotte Ann Keller; Donald Watt Keller, Jr.; John Rex Wilson, II; Mackie McNabb Kyle; Mackie McNabb Kyle, as Usufructuary of the shares of Franklin M. Kyle, Jr., owner; Hervin J. Landry; The Merchants National Bank of Mobile, Alabama, Trustee for the Turner Hendry Trust; Estate of Annie Marjorie Turner Nelson; Uniplant and Company, Administrator; Jo Ann Nelson, Administrator of the Estate of Robert M. Nelson, Jr.; Nellie D. Riche; James A. Turner, Sr.; Nellie F. Turner, Sr.; Charles F. Turner, Sr.; Charles F. Turner, Jr.; Joanne G. Turner; James A. Turner, Jr.; James A. Turner, III; William T. Turner; and Union Planters National Bank, Successor Trustee of F.T. Turner Trust, Respondents.
22013
Supreme Court of South Carolina.
December 5, 1983.
R. Markley Dennis, Jr., of Dennis, Dennis & Watson, Moncks Corner; and J. Sidney Boone, Jr., of Hawkins & Morris, Charleston, for appellants.
*562 Thomas S. Tisdale, Jr., of Young, Clement, Rivers & Tisdale, Charleston, and John B. Williams, Moncks Corner, for respondents.
Dec. 5, 1983.
Per Curiam:
The appellants brought this action for partition of a cotenancy in which they owned the surface rights and one-half of the mineral rights. The respondents owned the remaining half of the mineral rights. Respondents moved for summary judgment, and summary judgment was granted on the ground that appellants impliedly agreed not to seek partition of the mineral rights.
The record does not reveal that this ground was properly before the trial court. We accordingly reverse the entry of summary judgment. We express no opinion regarding the merits of the partition action.
Reversed.